Title: To George Washington from Cyrus Griffin, 4 July 1796
From: Griffin, Cyrus
To: Washington, George


        
          
            Sir
            Wmsburg July 4th 1796
          
          Being engaged upon duty at the Circuit and District Courts held in the City of Richmond I had not an opportunity of sooner acknowleging the honor of your letter.
          I am particularly uneasy and depressed to have taken one moment from the immense labour of your public functions, or to have incured your displeasure in the remotest degree. We understood that Congress were to adjourn on the 20th of May; I thought you would do me the favor to read the letter at some more leisure period; nor had I the least claim to receive an answer but what should arise from your extreme Goodness to every description of persons. Indeed Sir, I did not mean to intimate that I had been overlooked in any recent appointments, but meant to obviate some objections to me that possibly might have come to your Information, in case that another Judge of the Supreme Court should be nominated from Virginia, and upon supposition that gentlemen of better talents, from their lucrative practice at the Bar, would not think proper to accept such appointment.
          I have taken the liberty to write to you three or four letters

since your Benevolence was shewn to me, in one of which I expressed a wish that my destination had been fixed to a diplomatic employment—the wish was a most improper one as those employments were so much better arranged, and I did wrong in fatiguing you with letters unnecessarily. repentance never reaches to restitution, but I will promise most faithfully never more to encroach upon your valuable hours, the only compensation in my power to make.
          most eagerly do I thank you for those kind assurances of esteem and regard; and ’tho I am destitute of the great advantages of the mind which other gentlemen possess, yet very honestly may I take the liberty to profess the sentiments of my heart—that purest veneration, and most respectful attachment with which I shall always remain Sir Your obedient and obliged humble Servant
          
            C. Griffin
          
        
        
          pardon me when I take the freedom to congratulate with you upon the return of this day; and that I most fervently hope many years hence you may in health preside over the Councils of our happy Country.
        
      